COURT OF APPEALS OF VIRGINIA


Present: Judges Willis, Lemons and Frank
Argued by teleconference


JOSEPH STANLEY MONTEIRO
                                            MEMORANDUM OPINION * BY
v.   Record No. 1842-98-1                    JUDGE ROBERT P. FRANK
                                                JANUARY 4, 2000
COMMONWEALTH OF VIRGINIA


        FROM THE CIRCUIT COURT OF THE CITY OF WILLIAMSBURG
                     AND COUNTY OF JAMES CITY
                 Samuel Taylor Powell, III, Judge

          Frederick A. Reese (Horne, West & Luck, P.C.,
          on brief), for appellant.

          Donald E. Jeffrey, III, Assistant Attorney
          General (Mark L. Earley, Attorney General, on
          brief), for appellee.


     Joseph Stanley Monteiro (appellant) appeals his conviction

for assault pursuant to Code § 18.2-57 after a bench trial.     On

appeal, he contends the evidence was insufficient to prove he

assaulted Elizabeth Morse.   We disagree and affirm his conviction.

                               FACTS

     On the evening of November 20, 1997, Elizabeth Morse returned

to her home to find a man in her bedroom.    Her bedroom light was

on and the man, who had his back to Morse, was rummaging through

her jewelry box.   When the man turned around, she recognized him

as someone she had seen walking through her neighborhood.     Morse


     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
testified that she had seen the man an average of twice a week

since April 1997.

     When appellant saw Morse, he approached her at a quick rate

and raised his hands toward her.   He pointed his finger to within

a few inches of her nose and stated "'Now, I'm going to kill

you.'"   Appellant's face was within twelve to eighteen inches of

Morse's face.   While appellant's hand was not "balled up in a

fist," Morse testified that she was horrified.

     Appellant turned towards the back door and calmly left the

house.   Morse went to her neighbor's, Sissy Wallace's, house

immediately after the incident.    Wallace described Morse as "very

nervous" and "shaking."

     Appellant denied breaking into Morse's house.    He admitted

having been convicted of at least five felonies.

     The trial judge overruled appellant's motion to strike,

noting that appellant, who is between 5'8" and 5'10" tall and

weighs approximately 150 pounds, is "substantially larger than the

victim."

                              ANALYSIS

     In reviewing the sufficiency of evidence on appeal, "the

appellate court must examine the evidence and all inferences

reasonably deducible therefrom in the light most favorable to the

Commonwealth, the prevailing party in the trial court."

Commonwealth v. Jenkins, 255 Va. 516, 521, 499 S.E.2d 263, 265

(1998) (citations omitted).   "We may not disturb the trial court's

                               - 2 -
judgment unless it is 'plainly wrong or without evidence to

support it.'"    Barlow v. Commonwealth, 26 Va. App. 421, 429, 494

S.E.2d 901, 904 (1998) (quoting Beavers v. Commonwealth, 245 Va.

268, 282, 427 S.E.2d 411, 421 (1993)).

     Furthermore, "[t]he credibility of the witnesses and the

weight accorded the evidence are matters solely for the fact

finder who has the opportunity to see and hear that evidence as it

is presented."    Sandoval v. Commonwealth, 20 Va. App. 133, 138,

455 S.E.2d 730, 732 (1995) (citations omitted).   "In its role of

judging witness credibility, the fact finder is entitled to

disbelieve the self-serving testimony of the accused and to

conclude that the accused is lying to conceal his guilt."   Marable

v. Commonwealth, 27 Va. App. 505, 509-10, 500 S.E.2d 233, 235

(1998) (citation omitted).

               "An assault is an attempt or offer, with
          force and violence, to do some bodily hurt to
          another, whether from wantonness or malice,
          by means calculated to produce the end if
          carried into execution; as by striking at him
          with a stick or other weapon, or without a
          weapon, though he be not struck, or even by
          raising up the arm or a cane in a menacing
          manner, by throwing a bottle of glass with an
          intent to strike, by levelling a gun at
          another within a distance from which,
          supposing it to be loaded, the contents might
          injure, or any similar act accompanied with
          circumstances denoting an intention coupled
          with a present ability, of using actual
          violence against the person of another. But
          no words whatever, be they ever so provoking,
          can amount to an assault."




                                - 3 -
Harper v. Commonwealth, 196 Va. 723, 733, 85 S.E.2d 249, 255

(1955) (citation omitted).    Assault requires an overt act, which

puts the party assailed in well-founded fear of bodily harm.    See

Burgess v. Commonwealth, 136 Va. 697, 708, 118 S.E. 273, 276

(1923) (citation omitted).

        In a prosecution for assault, the Commonwealth is required to

prove that the defendant committed "'an overt act or an attempt,

or the unequivocal appearance of an attempt, with force and

violence, to do physical injury to the person of another.'"

Merritt v. Commonwealth, 164 Va. 653, 658, 180 S.E. 395, 397

(1935) (citation omitted).    A victim need not be physically

touched to be assaulted.    See Seegars v. Commonwealth, 18 Va. App.

641, 644, 445 S.E.2d 720, 722 (1994); Harper, 196 Va. at 733, 85

S.E.2d at 255 (stating that an assault occurs "'though [the

victim] be not struck'").    However, a purely verbal threat with no

appearance of an overt physical act does not constitute an

assault.    See Harper, 196 Va. at 733, 85 S.E.2d at 255.

        Appellant argues that there was no overt physical act that

put Morse in fear.    We disagree.

        In this case, the evidence viewed in the light most favorable

to the Commonwealth established that Morse surprised appellant as

he burglarized Morse's home.    Appellant, upon seeing Morse,

rapidly advanced upon her, within twelve to eighteen inches of her

face.    Appellant, in a menacing and threatening manner, pointed

his finger at Morse, within an inch of her face, and threatened to

                                 - 4 -
kill her.   The fact finder could properly conclude that appellant

intended to do bodily harm to Morse to prevent her from

identifying appellant as the perpetrator of the burglary and

larceny.

     For these reasons, we affirm appellant's conviction.

                                                            Affirmed.




                               - 5 -